 Case 3:19-cv-02045-JLS-MDD Document 1 Filed 10/24/19 PageID.1 Page 1 of 6



 1 TRINETTE G. KENT (State Bar No. 222020)
 2 3219 E Camelback Rd, #588
   Phoenix, AZ 85018
 3 Telephone: (480) 247-9644
 4 Facsimile: (480) 717-4781
   E-mail: tkent@lemberglaw.com
 5
 6 Of Counsel to
   Lemberg Law, LLC
 7
   43 Danbury Road
 8 Wilton, CT 06897
   Telephone: (203) 653-2250
 9
   Facsimile: (203) 653-3424
10
11 Attorneys for Plaintiffs,
   Marty Adams, Jr. and
12 Marty Adams, Sr.
13
14                       UNITED STATES DISTRICT COURT
15                     SOUTHERN DISTRICT OF CALIFORNIA
16                            SAN DIEGO DIVISION

17
18 Marty Adams, Jr. and Marty Adams, Sr., Case No.: '19CV2045 JLS BLM
19                   Plaintiffs,          COMPLAINT FOR DAMAGES
20
         vs.                              FOR VIOLATIONS OF:
21
                                           1. THE FAIR DEBT COLLECTION
22 Midland Credit Management, Inc.,        PRACTICES ACT
23
                     Defendant.           JURY TRIAL DEMANDED
24
25
26
27
28
 Case 3:19-cv-02045-JLS-MDD Document 1 Filed 10/24/19 PageID.2 Page 2 of 6



 1         Plaintiffs, Marty Adams, Jr. and Marty Adams, Sr. (collectively referred to as
 2
     “Plaintiffs”), by undersigned counsel, bring the following complaint against Midland
 3
 4 Credit Management, Inc. (hereafter “Defendant”) and allege as follows:
 5                                      JURISDICTION
 6
           1.     This action arises out of Defendant’s violations of the Fair Debt
 7
 8 Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”).
 9         2.     Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d) and 28
10
     U.S.C. § 1331.
11
12         3.     Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b), where
13 the acts and transactions giving rise to Plaintiffs’ action occurred in this district and/or
14
   where Defendant transacts business in this district.
15
16                                          PARTIES
17         4.     Plaintiffs are adult individuals residing in Lawrenceburg, Kentucky, and
18
     Virgie, Kentucky, and are each a “person” as defined by 1 U.S.C. § 1.
19
20         5.     Plaintiffs are each a “consumer” as defined by 15 U.S.C. § 1692a(3).
21
           6.     Defendant is a business entity located in San Diego, California, and is a
22
23 “person” as the term is defined by 1 U.S.C. § 1.
24         7.     Defendant uses instrumentalities of interstate commerce or the mails in a
25
     business the principle purpose of which is the collection of debts and/or regularly
26
27 collects or attempts to collect debts owed or asserted to be owed to another, and is a
28 “debt collector” as defined by 15 U.S.C.§ 1692a(6).


                                                 2
                                                              COMPLAINT FOR DAMAGES
 Case 3:19-cv-02045-JLS-MDD Document 1 Filed 10/24/19 PageID.3 Page 3 of 6



 1                  ALLEGATIONS APPLICABLE TO ALL COUNTS
 2
           8.     Marty Adams, Sr. is a natural person allegedly obligated to pay a debt
 3
 4 asserted to be owed to a creditor other than Defendant (the “Debt”).
 5         9.     Marty Adams, Sr.’s alleged obligation arises from a transaction in which
 6
     property, services or money was acquired on credit primarily for personal, family or
 7
 8 household purposes, and is a “debt” as defined by 15 U.S.C. § 1692a(5).
 9
           10.    At all times mentioned herein where Defendant communicated with any
10
11 person via telephone, such communication was done via Defendant’s agent,
12 representative or employee.
13
           11.    On or around May 2, 2019, Defendant contacted Marty Adams, Jr. in an
14
15 attempt to collect the Debt from Marty Adams, Sr.
16         12.    Marty Adams, Jr. only verified a former address and name with
17
     Defendant.
18
19         13.    During this initial conversation, Defendant stated that it was the last
20
     chance for Marty Adams, Jr. to pay before Defendant would proceed with filing a
21
     lawsuit against him.
22
23         14.    Marty Adams, Jr. requested information regarding the Debt in the mail.
24
           15.    On or around May 4, 2019, Defendant again called Marty Adams, Jr.
25
26 Marty Adams, Jr. again requested that Defendant send mail about the Debt to his new
27 address. Defendant stated it had sent over 20 bills regarding this Debt.
28


                                                 3
                                                              COMPLAINT FOR DAMAGES
 Case 3:19-cv-02045-JLS-MDD Document 1 Filed 10/24/19 PageID.4 Page 4 of 6



 1         16.   On the same day, Marty Adams, Jr. called Defendant back and verified
 2
     that Defendant was not calling for him. Rather, Defendant was calling for Marty
 3
 4 Adams, Sr.
 5         17.   Defendant contacted Marty Adams, Jr and disclosed details about the
 6
     Debt of Marty Adams, Sr.
 7
 8         18.   Defendant failed to properly verify that it was talking to the correct
 9
     person.
10
11         19.   Defendant attempted to collect the Debt from Marty Adams, Jr. when he

12 had no obligation or responsibility for the Debt.
13
           20.   Defendant’s actions caused Plaintiffs a significant amount of frustration,
14
15 confusion, stress, and anxiety.
16
17                                         COUNT I
18     VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT, 15
19                         U.S.C. § 1692, et seq.

20         21.   Plaintiffs incorporate by reference all of the above paragraphs of this
21
     complaint as though fully stated herein.
22
23         22.   The FDCPA was passed in order to protect consumers from the use of

24 abusive, deceptive and unfair debt collection practices and in order to eliminate such
25
   practices.
26
27         23.   Defendant attempted to collect a debt from Plaintiffs and engaged in
28 “communications” as defined by 15 U.S.C. § 1692a(2).


                                                4
                                                             COMPLAINT FOR DAMAGES
 Case 3:19-cv-02045-JLS-MDD Document 1 Filed 10/24/19 PageID.5 Page 5 of 6



 1         24.    Defendant’s agent communicated with Marty Adams, Jr. regarding a
 2
     third-party debt and failed to state that it was acquiring location information
 3
 4 concerning the Debtor, in violation of 15 U.S.C. § 1692b(1).
 5         25.    Defendant communicated with a person other than Marty Adams, Sr. and
 6
     stated that Marty Adams, Sr. owes a debt, in violation of 15 U.S.C. § 1692b(2).
 7
 8         26.    Defendant communicated with Marty Adams, Jr. regarding a third-party
 9
     debt more than once without being requested to do so, in violation of 15 U.S.C. §
10
11 1692b(3).
12         27.    Defendant communicated with a person other than Marty Adams, Sr., his
13
     attorney, or a consumer-reporting agency regarding his alleged debt, in violation of 15
14
15 U.S.C. § 1692c(b).
16         28.    Defendant engaged in conduct, the natural consequence of which was to
17
     harass, oppress, or abuse Plaintiffs, in connection with the collection of a debt, in
18
19 violation of 15 U.S.C. § 1692d.
20
           29.    Defendant used false, deceptive, or misleading representations or means
21
     in connection with the collection of a debt, in violation of 15 U.S.C. § 1692e.
22
23         30.    Defendant threatened to take action against Marty Adams, Jr. that could
24
     not be legally taken or that Defendant did not intend to take, in violation of 15 U.S.C.
25
26 § 1692e(5).
27         31.    The foregoing acts and/or omissions of Defendant constitute violations of
28
     the FDCPA, including every one of the above-cited provisions.

                                                 5
                                                              COMPLAINT FOR DAMAGES
 Case 3:19-cv-02045-JLS-MDD Document 1 Filed 10/24/19 PageID.6 Page 6 of 6



 1         32.   Plaintiffs were harmed and are entitled to damages as a result of
 2
     Defendant’s violations.
 3
 4                                   PRAYER FOR RELIEF
 5         WHEREFORE, Plaintiffs pray for judgment against Defendant for:
 6
                 A. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1);
 7
 8               B. Statutory damages of $1,000.00 pursuant to 15 U.S.C. §1692k(a)(2)(A);
 9               C. Costs of litigation and reasonable attorneys’ fees pursuant to 15 U.S.C.
10
                    § 1692k(a)(3);
11
12               D. Punitive damages; and
13               E. Such other and further relief as may be just and proper.
14
15                  TRIAL BY JURY DEMANDED ON ALL COUNTS
16
17
18 DATED: October 24, 2019                     TRINETTE G. KENT
19
                                              By: /s/ Trinette G. Kent
20                                            Trinette G. Kent, Esq.
21                                            Lemberg Law, LLC
                                              Attorney for Plaintiffs,
22                                            Marty Adams, Jr. and Marty Adams, Sr.
23
24
25
26
27
28


                                                6
                                                            COMPLAINT FOR DAMAGES
